Exhibit 10.3

Split-Dollar Insurance Agreement

This Agreement is entered into this 12th day of November 2008, by and between
Valley Bank, a Virginia banking corporation (“Valley Bank”) and Kimberly B.
Snyder (“Employee”);

WHEREAS, Employee is employed as Executive Vice President and Chief Financial
Officer of Valley Bank; and

WHEREAS, Valley Bank desires to provide Employee with an additional incentive
and inducement to continue as Valley Bank’s Executive Vice President and Chief
Financial Officer.

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
promises of the parties set forth herein the parties hereto agree as follows:

1. Massachusetts Mutual (“Insurer”) has issued a life insurance policy (Policy
Number 0079371) (“Policy”) on the life of Employee. Valley Bank is the sole
owner of the Policy and has paid the entire premium of the Policy. Valley Bank
is also the direct beneficiary of an amount equal to the death proceeds of the
Policy less the Employee Proceeds (as hereinafter defined) (the “Valley Bank
Proceeds”). All indebtedness on and any collateral assignment(s) of the Policy
will be paid first from Valley Bank Proceeds. Valley Bank promises that it shall
not incur indebtedness on or make any collateral assignments of the Policy
which, in the aggregate, exceed the Valley Bank proceeds.

2. Employee shall have the right to designate and, from time to time, change
direct and contingent beneficiaries of the Employee Proceeds and to elect and,
from time to time, change a payment plan with respect to the Employee Proceeds.
Employee shall have no right to designate or change beneficiaries or payment
plans with respect to the Valley Bank Proceeds or to borrow against or assign
the death proceeds to the extent of the Valley Bank Proceeds.

3. Valley Bank shall not sell, surrender, change the insured or transfer
ownership of the Policy while this Agreement is in effect. This provision, as
well as the other provisions of the Agreement restricting the rights of Valley
Bank as owner of the Policy, shall have no further force and effect if this
Agreement is terminated in accordance with its provisions and shall not restrict
the right of Valley Bank to terminate this Agreement as provided herein. Except
as expressly limited by this Agreement, Valley Bank shall have all of the rights
of the owner of the Policy.

4. Policy dividends shall be applied to purchase paid up additional life
insurance protection on the life of the Employee or term insurance on the life
of the Employee, as shown in the illustration marked Exhibit A.

5. This Agreement shall terminate automatically upon termination of Employee’s
employment with either Valley Bank or Valley Financial Corporation regardless of
reason, cause or event except:

 

  (a) Employee’s death;



--------------------------------------------------------------------------------

  (b) Employee’s Disability (as such term is defined in the Employment Agreement
dated as of September 21, 2000 between Valley Financial Corporation and
Employee, as the same may be amended from time to time (the “Employment
Agreement”));

 

  (c) Employee terminates his employment for Good Reason (as such term is
defined in the Employment Agreement) or Employee’s employment is terminated
without Cause (as such term is defined in the Employment Agreement) so long as
the Employment Agreement is in effect at such time.

6. After termination of this Agreement, all rights and benefits of Employee
hereunder and under the Policy shall cease automatically.

7. At the death of the Employee, the proceeds of the Policy (“death proceeds”)
shall be paid in the following order: (a) the Employee’s designated beneficiary
or beneficiaries an amount equal to three times the Employee’s base salary
during the last full year of Employee’s employment with Valley Bank (“Employee
Proceeds”), and (b) the excess of the death proceeds after payment of the
Employee Proceeds (the “Valley Bank Proceeds”) to Valley Bank. In the event the
total death proceeds are insufficient to pay the Employee Proceeds, Valley Bank
shall not be obligated to make up and pay the difference to Employee’s
designated beneficiary or beneficiaries and the payment of the total death
proceeds as provided herein shall constitute full and complete satisfaction of
Valley Bank’s obligations hereunder. Valley Bank agrees to direct the Insurer
with respect to the payment of the death proceeds in accordance with this
Agreement.

8. The Insurer shall be bound by the provisions of and endorsement on the Policy
and shall be discharged from all claims, suits and demands under the Policy and
the endorsement if and to the extent the Insurer complies with the same. The
Insurer shall in no way be bound by this Agreement except to the extent the
provisions of the Agreement are part of the Policy, including any endorsements.

9. Employee and Valley Bank may amend this Agreement, in whole or part, only by
a writing executed by both Employee and Valley Bank.

10. This Agreement shall bind and insure to the benefit of the Employer and its
successors and assigns; the Employee and his heirs, executors, administrators
and assigns; and any Policy beneficiary.

11. The following provisions are part of this agreement and are intended to meet
the requirements of the Employee Retirement Income Security Act of 1974:

 

  (a) The named fiduciary: Valley Bank

 

  (b) The funding policy under this Plan is that all premiums on the Policy will
be remitted to the Insurer when due.

 

  (c) Direct payment by the Insurer is the basis of payment of benefits under
this Plan, with those benefits in turn being based on the payment of premiums as
provided in the Plan.

 

  (d) For claims procedure purposes, the “Claims Manager” shall be the Human
Resources Committee of Valley Bank.

(1) If for any reason a claim for benefits under this Plan



--------------------------------------------------------------------------------

is denied by Valley Bank, the Claims Manager shall deliver to the claimant a
written explanation setting forth the specific reasons for the denial, pertinent
references to the Plan section on which the denial is based, such other data as
may be pertinent and information on the procedures to be followed by the
claimant in obtaining a review of his claim, all written in a manner calculated
to be understood by the claimant. For this purpose:

(A) The claimant’s claims shall be deemed filed when presented orally or in
writing to the Claims Manager.

(B) The Claims Manager’s explanation shall be in writing delivered to the
claimant within 90 days of the date the claim is filed.

(2) The claimant shall have 60 days following his receipt of the denial of the
claim to file with the Claims Manager a written request for review of the
denial. For such review, the claimant or his representative may submit pertinent
documents and written issues and comments.

(3) The Claims Manager shall decide the issue on review and furnish the claimant
with a copy within 60 days of receipt of the claimant’s request for review of
this claim. The decision on review shall be in writing and shall include
specific reasons for the decision, written in a manner calculated to be
understood by the claimant, as well as specific references to the pertinent Plan
provisions on which the decision is based. If a copy of the decision is not so
furnished to the claimant within 60 days, the claim shall be deemed denied on
review.

12. Any notice, consent or demand required or permitted to be given under the
provisions of the Agreement shall be in writing, and shall be signed by the
party giving or making the same. If such notice, consent or demand is mailed to
a party hereto, it shall be sent by United States certified mail, postage
prepaid, addressed to such party’s last known address as shown on the records of
Valley Bank. The date of such mailing shall be deemed the date of notice,
consent or demand.

13. This Agreement, and the rights of the parties hereunder, shall be governed
by and construed in accordance with the laws of the State of Virginia.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties have signed and sealed this agreement, as of the
date first above written.

 

Valley Bank, a Virginia banking corporation By:  

/s/ Ellis L. Gutshall

  Ellis L. Gutshall   President and Chief Executive Officer

 

Attest:    

 

    Notary Public    

 

   

/s/ Kimberly B. Snyder

Witness     Kimberly B. Snyder